Spina, J.
(dissenting, with whom Ireland, J., joins). I respectfully dissent. In my view, an award of compensation under G. L. c. 152, § 28, is punitive, or exemplary, in nature. Although it inures to the benefit of the party injured, that is generally true of all punitive damages awards. The award is not determined by the injury to the employee, except indirectly; it is determined by the character of the employer’s conduct. See Restatement (Second) of Torts § 908 (1979). We have said that “serious and wilful misconduct” under § 28 “is much more than mere negligence, or even than gross or culpable negligence. It involves conduct of a quasi criminal nature, the intentional doing of something either with the knowledge that it is likely to result in serious injury or with a wanton and reckless disregard of its probable consequences.” Thayer’s Case, 345 Mass. 36, 39-40 (1962), quoting Scaia’s Case, 320 Mass. 432, 433-434 (1946).
A claim under § 28 is generally not included in the agreement for compensation. See West’s Case, 313 Mass. 146, 154 (1943). The real party in interest is the employer, not the insurer, and § 28 permits the employer to “appear and defend against such claim only.” See Thayer’s Case, supra at 44; West’s Case, supra. The insurer’s involvement is purely administrative, as the Legislature intended the insurer to be reimbursed by the employer. See Burke v. Atlantic Research Corp., 358 Mass. 764, 766 (1971) (no conflict of interest between insurer and employee in third-party action brought by insurer in employee’s name, pursuant to G. L. c. 152, § 15, where insurer is also defending against employee’s § 28 claim, because “the insurer stands to suffer no loss from the plaintiff’s claim” under § 28). *500Punitive damages, by any other name, are still punitive damages. I would reverse the judgment.